
	

115 SRES 275 ATS: Congratulating Northeastern Illinois University on the sesquicentennial of the University.
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 275
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2017
			Ms. Duckworth (for herself and Mr. Durbin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Northeastern Illinois University on the sesquicentennial of the University.
	
	
 Whereas Northeastern Illinois University has served the Chicagoland area and beyond for 150 years, having graduated nearly 80,000 students who have—
 (1)strengthened the local workforce; (2)made a positive difference in their communities; and
 (3)transformed the lives of others, just as the University has done for those students; Whereas Northeastern Illinois University is regarded as the most diverse regional university in the Midwest and is designated by the Department of Education as a Hispanic-Serving Institution;
 Whereas Northeastern Illinois University is known for— (1)having the safest campus in the State of Illinois;
 (2)being among the best institutions in the United States for adult learners; and (3)the fact that graduates of the University have the ninth-lowest amount of student loan debt among graduates of 4-year colleges and universities in the United States; and
 Whereas Northeastern Illinois University offers more than 80 undergraduate and graduate programs in the arts, sciences, education, and business at 5 locations in the Chicago metropolitan area, including in the North Park and Bronzeville neighborhoods: Now, therefore, be it
		
	
 That the Senate— (1)congratulates Northeastern Illinois University on the sesquicentennial of the University; and
 (2)extends best wishes to Northeastern Illinois University for continued success and achievement.  